  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SCOTTSDALE INSURANCE COMPANY,     )
                                  )
     Plaintiff,                   )
                                  )   CIVIL ACTION NO.
     v.                           )     2:18cv475-MHT
                                  )         (WO)
CALHOUN HUNTING CLUB AND          )
LOUNGE, TERRY BAITY and           )
TIFFANY MILLER,                   )
                                  )
     Defendants.                  )

                       JUDGMENT

    In accordance with the opinion entered this date, it

is the ORDER, JUDGMENT, and DECREE of the court as

follows:

    (1) Plaintiff Scottsdale Insurance Company’s motion

to strike (doc. no. 33) is denied.

    (2) Defendants Terry Baity’s and Tiffany Miller’s

motions to dismiss (doc. nos. 8 and 15) are granted as

to them and as to defendant Calhoun Hunting Club and

Lounge.

    (3) This case is dismissed in its entirety without

prejudice, with no costs taxed.
    The clerk of the court is DIRECTED to enter this

document on the civil docket as a final judgment pursuant

to Rule 58 of the Federal Rules of Civil Procedure.

    This case is closed.

    DONE, this the 26th day of December, 2018.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
